o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 conex-130145-11 number release date uil 30d the honorable frank r wolf u s house of representatives washington dc dear mr wolf thank you for your letter dated date on behalf of your constituent ---------------------------- ------------------ wrote about a potential abuse of the sec_30d tax_credit in which a car dealer could title to itself a vehicle subject_to the credit claim the credit then sell the vehicle as a used vehicle the energy improvement and extension act of provided a credit for new qualified plug-in electric drive motor vehicles under sec_30d of the internal_revenue_code the american_recovery_and_reinvestment_act_of_2009 the act amended sec_30d for vehicles acquired after date section a of the act the amendment changed sec_30d to narrow the scope of eligible vehicles and reduce the maximum amount of the credit available for a vehicle to its present level of dollar_figure the initial user of the vehicle who must acquire the vehicle for use or lease and not for resale is the only individual who qualifies for the credit sec_30d in the situation -------------------described the dealership would acquire the vehicle for resale rather than for use or lease as sec_30d requires and thus the dealership could not claim the credit we are working to ensure that only the initial user of a vehicle who has acquired the vehicle for use or lease can claim the credit for example the draft of the form_8936 on which taxpayers claim the sec_30d credit requires that a claimant list the vehicle identification_number to claim the credit this change will help us determine whether the correct person is taking the credit conex-130145-11 i appreciate ---------------------comments on this issue and i hope this information is helpful in responding to him please contact me at ----- ------------- if i can assist you further sincerely curt g wilson associate chief_counsel passthroughs special industries
